Title: To Benjamin Franklin from François d’Ivernois, 15 November 1779
From: Ivernois, François d’
To: Franklin, Benjamin


Monsieur
Geneve ce 15 9bre 1779
J’ai eu deux fois l’honneur de vous voir à Paris, et je l’ai apprécié en Republicain; mais lors meme que je n’aurais pas joui de cet avantage, je ne m’en adresserais pas moins à vous. La liberté a des droits sacrés sur Monsieur franklin, et si ma patrie ne l’eut pas intéressé, il ne l’aurait pas choisie pour le berceau de son petit fils. Puisse-t-elle mériter longtems cet honneur!
Quoique je ne songeasse pas à vous adresser cette lettre en la commençant, je m’y suis cependant bientot déterminé: vos principes, et vos liaisons avec Monsieur de Vergennes, vous rendent l’homme du monde le plus propre à faire percer la vérité. Sa marche est lente, mais elle arrive enfin, et si mes concitoyens ont une carriere penible à remplir, ils ont de nouveaux exemples à imiter.
Agreez d’avance les témoignages de ma reconnaissance et l’expression de la respectueuse admiration avec laquelle j’ai l’honneur d’etre Monsieur Votre tres humble Et tres obeissant serviteur
D’Ivernois
 Notation: D’Ivernois, Geneve ce 15. 9bre. 1780.
